United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                             July 27, 2005

                                                                   Charles R. Fulbruge III
                                                                           Clerk
                                No. 04-11110
                              Summary Calendar



ROBERT E. TROUPE, III,

                                         Plaintiff-Appellant,

versus

JO ANNE B. BARNHART,
COMMISSIONER OF SOCIAL SECURITY,

                                         Defendant-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                          (3:01-CV-893-L)
                       --------------------

Before WIENER, DeMOSS, and PRADO, circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Robert E. Troupe, III, appeals from the

district   court’s    decision   affirming      the   determination      by    the

Commissioner   of    Social   Security   that    he   is   not   eligible      for

disability benefits. He also moves to file his reply brief out-of-

time, which is granted.

     Troupe contends that the Commissioner actually determined that

he was eligible for benefits as of October 1981 in connection with

an earlier disability application filed in Kansas and that the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
current administrative record is incomplete.          Troupe fails to show

that he was determined to be eligible for benefits, and we reject

his argument that the administrative law judge (“ALJ”) failed to

develop the record.     See Brock v. Chater, 84 F.3d 726, 728 (5th

Cir. 1996).      Troupe’s   contention   that   the    transcript    of   the

administrative hearing does not pertain to him is frivolous; as a

plain reading    of   the   record   shows   that   Troupe   was   correctly

identified by his social security number and that the misspelling

of his name as “Trape” was obviously a typographical error.

     After reviewing the briefs and the record, we conclude that

the ALJ applied the correct legal standards and that the decision

is supported by substantial evidence.          See Harris v. Apfel, 209
F.3d 413, 417 (5th Cir. 2000).        The district court’s judgment is

AFFIRMED.

     AFFIRMED.   MOTION GRANTED.




                                     2